DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A and Subspecies 7 in the reply filed on 06/23/2021 is acknowledged.
The Applicant has elected Species A and Subspecies 7.  The Applicant states that the further election of subspecies 1A, 2B and 3C is not necessary since claim 3 is the only claim directed to the positioning of the evaluation device which can be on or remote to the housing.  The Examiner agrees with the Applicant and agrees with just the election of Species A and Subspecies 7.
The Applicant states that claim 1-9, 14 and 22-23 should be evaluated based on the elected species.  However, the combination of the elected species are directed to the positioning of a sensor housing being outside the deformation tube along with the cylindrical housing that has a sensor having a magnet and a magnetic sensor.  Claims 6-7 are directed to the housing of the sensor being of a cam shape (which is demonstrated in Figures 1-3).  The cam shape housing uses a board that has a break off tab in order to detect a deformation (which is also Subspecies 1).  Being that subspecies 1, i.e. subspecies using a breakoff tab and the housing being of a cam shape, was not elected, then the claims that are to be examined are 1-5, 8-9, 14 and 22-23.
s 6-7, 10-13 and 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 9 and 22 are objected to because of the following informalities: 
 - Claim 2 states “connected with the sensor to connect the evaluation device”. It should be written as “connected with the sensor to connect to the evaluation device”.
- Claim 9 states “therein the connection is provided by an outside thread on the at least one cylindrical end section of the cylinder”. It should be written as “therein the connection is provided by an outside thread on the at least one cylindrical end section of the housing”.
- Claim 22 states “the second tube part two tube” and “the deformation”.  It should be written as “the second tube part” and “a deformation”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nutz et al. (DE 102011006621; hereinafter “Nutz”; English machine translation provided by the Examiner) in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 1, Nutz teaches a triggering monitoring device (Figures 6-8) for a deformation tube (506 and 602; Figures 6-8), comprising: a first tube part (602; Figures 6-8) and a second tube part (506; Figures 6-8) sliding into each other (Figure 8 demonstrates tube 602 slid into tube 506; [0034-0035]) against a resistance (a portion 
Nutz teaches the deformation tube and the one tube sliding into another tube but does not expressly teach used with a train coupling and first tube part and a second tube part sliding into each other in the train coupling.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have AAPA’s train coupling containing Nutz’s triggering monitoring device and associated function(s) in order to determine whether the system has experienced any sort of collision or impact, small or big, in order to determine whether the deformation tube needs to be replaced (See AAPA [0003]).

Regarding claim 4, Nutz teaches wherein the housing (302, 102, 104 and 308; See Figure 6-8) is bent (due to a crash or impact, elastic element 302 will deform, i.e. bend, and element 102 is deformed, i.e. bent, due to the presence of deformation tool 104; [0029, 0031, 0035, 0039, and 0041]) through the action of the first tube part (602; Figures 6-8) and the second tube part (506; Figures 6-8) on the at least one working surface (the elements 302 and 102 will be deformed, i.e. bent, due to the movement of the tube 602 relative to the tube 506; such movement of element 602 will be result in deforming of elements 302 and 102; [0029, 0031, 0035, 0039, and 0041]; Figures 6-8).

Regarding claim 5, Nutz teaches wherein the housing (302, 102, 104 and 308; See Figure 6-8) includes: at least one stationary housing part (104 and 308; Figures 6-8) and at least one movable housing part (102; Figures 6-8), wherein the at least one movable housing part (element 102 is movable relative to elements 104 and 308 when moves and tapers within elements 104 and 308; [0015, 0031, 0041]).

Regarding claim 8, Nutz teaches wherein the housing (302, 102, 104 and 308; See Figure 6-8) includes at least one cylindrical end section (See annotated Figure 8 and Figure 4), where the connection (elements 302, 102, 104 and 308 are all connected and placed within the tube 602, i.e. connected to the deformation tube; See Figures 6-8) retains the at least one cylindrical end section (See annotated Figure 8 and Figure 4) in a bore (the cylindrical end section of element 102 is placed within a hollo portion, i.e. 

    PNG
    media_image1.png
    528
    540
    media_image1.png
    Greyscale


Regarding claim 22, Nutz teaches a deformation tube (Figures 6-8), comprising: a first tube part (102; Figures 6-8) and a second tube part (104; Figures 6-8) sliding into each other against a resistance ([0029 and 0041]); and a sensor (306; Figures 6-8) 
Nutz teaches the deformation tube but does not expressly teach the deformation tube for a train coupling.
However, AAPA teaches the deformation tube for a train coupling ([0003]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have AAPA’s train coupling having Nutz’s  deformation tube along with the sensor and its associated function(s) in order to determine whether the system has experienced any sort of collision or impact, small or big, in order to determine whether the deformation tube needs to be replaced (See AAPA [0003]).


    PNG
    media_image2.png
    376
    574
    media_image2.png
    Greyscale



Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nutz and AAPA in further view of Li et al. (CN 201484434; hereinafter “Li”; English machine translation provided by the Examiner).
Regarding claim 2, Nutz teaches the sensor (306; Figures 6-8; [0031 and 0041]) to connect to the evaluation device (control unit/controller; [0031 and 0041]).
The combination of Nutz and AAPA teach the housing and the sensor connected to the evaluation unit but does not expressly teach wherein the housing is equipped with an electrical connection that is at least indirectly connected with the sensor to connect to the evaluation device.
However, Li teaches wherein the housing (outside housing of pressure sensor 4; Figure 1) is equipped with an electrical connection ([0008, 0013]) that is at least 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Li’s electrical connection that is connected with Nutz and AAPA’s sensor and evaluation device in order to provide and electrical connection to provide the sensor output to the evaluation device in the desired manner of a wired or wireless connection, where a wired connection provides more certainty that the output of the sensor is received by the evaluation device and a wireless connection reduces the overall footprint of the apparatus.

Regarding claim 3, the combination of Nutz, AAPA and Li teach wherein the evaluation device (5; Figure 1: Li) is positioned remotely from the housing (controller 5 is positioned remotely from the outside housing of pressure sensor 4; See Figure 1: Li) and is connected with the sensor (controller 5 is connected to the pressure sensor 4; See Figure 1; [0008 and 0013]: Li), by at least one electric line (See Figure 1; [0008 and 0013]: Li), for an analysis of sensor data ([0031 and 0041]: Nutz).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nutz and AAPA in further view of Beyer et al. (US 20140041011; hereinafter “Beyer”).
Regarding claim 23, the combination of Nutz and AAPA tech the train coupling but it does not expressly teach where the train coupling is a Scharfenberg train coupling.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Beyer’s Scharfenberg train coupling as Nutz and AAPA’s train coupling since the Scharfenberg train coupling is a mechanical coupling which also includes electrical connections, i.e. electro-contacting  coupling, this reduces the amount of coupling needed to be done when one train cart couples to another train cart, thus reducing the time of operation (See Beyer [0010]).


Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 9, the specific limitations of "wherein the connection is provided by an outside thread on the at least one cylindrical end section of the cylinder" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

In claim 14, the specific limitations of "wherein the sensor produces a magnetic field with the deformation of the housing and detects changes in the magnetic field" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856